If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                      UNPUBLISHED
                                                                      September 5, 2019
               Plaintiff-Appellee,

v                                                                     No. 331075
                                                                      Oakland Circuit Court
DEMARIO DARNELL WILLIAMSON,                                           LC No. 2015-254641-FH

               Defendant-Appellant.


Before: MURRAY, C.J., and STEPHENS and SHAPIRO, JJ.

PER CURIAM.

        Defendant was convicted of possession with intent to deliver 50 grams or more but less
than 450 grams of cocaine, MCL 333.7401(2)(a)(iii), largely on the basis of contraband
discovered in his home during a search. The search was conducted pursuant to a warrant issued
by the district court and supported by the investigating detective’s affidavit. In that affidavit, the
detective made what the prosecution conceded was an untrue statement. Also, the detective had
recently been found, by an Oakland Circuit Court judge in another case, to have falsely
represented that he had obtained a search warrant for a GPS tracking device he placed on a
suspect’s car. Nonetheless, the trial court concluded that the making of the false statement in the
affidavit was unintentional, and so rejected defendant’s argument that the detective’s willingness
to dissemble rendered his other statements in the affidavit unreliable.

        For the reasons stated below, we conclude that the trial court clearly erred in finding the
false statement to be unintentional. Accordingly, we vacate the trial court’s decision to deny the
motion for a new trial and remand the case so that the trial court may determine the extent to
which this intentional false statement affects the credibility of the officer’s other statements in
the affidavit and whether, in that light, the warrant was valid.

                                  I. FACTS AND PROCEDURE

        Detective Charles Janczarek was investigating suspected drug dealing at an address in
Pontiac. Seeking a search warrant for the home, Janczarek submitted a sworn affidavit to the
district court, based upon which the court issued a warrant. During the search, the police
discovered contraband in an amount indicating that the drugs were for sale rather than personal

                                                 -1-
use. Based upon the discovery of the contraband, defendant was arrested at his place of
employment. Pursuant to that arrest, defendant’s car, which was in the parking lot of his
workplace, was also searched and additional inculpatory evidence was discovered. All the
evidence against defendant at his trial was fruit of the search warrant whose validity is now
before us.

         The search warrant affidavit was almost exclusively based on information provided to
Janczarek by a confidential informant who, according to the affidavit, told the police that
defendant was dealing drugs at the subject address and that he or she had observed defendant
with an amount of cocaine in the last 48 hours. The only information in the affidavit other than
that provided by the informant was the fact that an investigation was being conducted regarding
the activities at the address and that Janczarek had conducted a criminal history search of
defendant showing two prior drug-related convictions. No details of the investigation were
included. Before trial, defendant filed a motion to suppress the evidence discovered in the
search. He argued, inter alia, that Janczarek made untrue statements regarding the informant’s
reliability. With that motion, defendant requested that the trial court hold a Franks1 hearing to
determine whether Janczarek had done so intentionally.

         The portion of the affidavit directed at the reliability of the informant reads as follows:

         (7) The affiant knows the confidential informant to be reliable based upon the
         following facts:

                 (A) The informant, by their own volition, has agreed to assist the Oakland
         County Sheriff’s Office in narcotic and dangerous drug investigations and has
         come to the Oakland County Sheriff’s Office for the purpose of offering
         assistance.

                (B) The informant has never furnished any false or misleading information
         during the time that the affiant has known the informant.

                 (C) The informant has provided true and accurate details concerning drug
         trafficking in Oakland County. This information has been confirmed through
         various sources and investigative processes.

                 (D) The informant provided information regarding the narcotics
         trafficking of Demario Williamson that only Demario Williamson or law
         enforcement would know.

                (E) During a period of time covering over the past thirty days the
         informant has provided information that has led to the issuance of one search
         warrant by a judge of the 50th District Court.




1
    Franks v Delaware, 438 U.S. 154; 98 S. Ct. 2674; 57 L. Ed. 2d 667 (1978).


                                                  -2-
        Defendant’s motion was heard on September 16, 2015; the focus of the proceeding was
Janczarek’s averment in paragraph 7(E). Defendant argued that it was inadequate because it did
not state whether any charges or convictions had resulted from the issuance of the prior search
warrant. The prosecutor suggested that whether or not paragraph 7(E) was accurate, the rest of
the affidavit provided probable cause and that a Franks hearing was therefore not required. The
trial court agreed and denied the motion.

        At a later hearing, the prosecution advised the court that she had learned that Janczarek’s
averment in paragraph 7(E) was an “inaccurate statement” and that actually the confidential
informant had never previously provided information that led to the issuance of a search warrant.
The trial court decided to take brief testimony from Janczarek. He testified that he wrote
subsection 7(E) to indicate that the confidential informant’s information would lead to the
issuance of the subject search warrant, not to any prior warrant. He conceded that his sworn
statement was inaccurate because it stated that a prior warrant had been issued on the basis of
this informant’s information. He stated that he used this inaccurate language because that is how
he had been trained to write warrant applications by other officers in the department and that he
had not intended to mislead the magistrate. The trial court concluded that subsection 7(E) of the
affidavit was inaccurate, but that the officer did not intend to make a false statement, accepting
Janczarek’s explanation.

        Defendant was convicted at trial based upon the evidence resulting from the challenged
warrant and appealed to this Court. While his appeal was pending, he filed a motion to remand
in order to file a motion for a new trial. He asserted that he had discovered new evidence
relevant to the validity of the search warrant. Specifically, he referred to Janczarek’s conduct in
another Oakland Circuit Court case, People v Christopher Dukes, Oakland Circuit Court (LC No.
15-255948-FH). In Dukes, Janczarek testified that he had placed a GPS tracking device on
Duke’s vehicle pursuant to a warrant and that the device provided inculpatory information.
Defense counsel advised the court that he had never been informed about the use of a GPS
device and had never been provided a copy of the warrant permitting the tracking. After
argument, the Dukes trial court declared a mistrial and scheduled an evidentiary hearing to
determine, inter alia, whether the warrant Janczarek testified existed had in fact ever been issued
and to thereafter consider whether the mistrial would be with prejudice.

        We granted defendant’s motion to remand and retained jurisdiction.2 By the time this
case returned to circuit court,3 the trial court in Dukes had held a hearing and determined that
Janczarek’s testimony at the evidentiary hearing in that case was not credible and found that no
warrant had been issued despite Janczarek’s testimony that one had been issued. At the hearing
in Dukes, Janczarek testified that he had obtained a search warrant for the tracking device, but he
could not produce the signed warrant or a copy of it. At one point he testified that he had saved
it on a computer “thumb drive” but that he could not locate the device. He also testified that the


2
 People v Williamson, unpublished order of the Court of Appeals, entered September 27, 2017
(Docket No. 331075).
3
 Upon return of the case to circuit court, the original judge was disqualified in an order by the
chief judge and the matter was assigned to a new judge.


                                                -3-
warrant was in the “arrest packet” he provided to the prosecutor’s officer and further that he
discussed the warrant with an assistant prosecutor whom he named. The assistant prosecutor
testified to the contrary, stating that the warrant was not in the arrest packet and that she had not
had any discussion with Janczarek regarding such a warrant. The court found that the
prosecutor’s testimony was credible, that Janczarek’s testimony was not credible and that the
search warrant he testified he obtained had in fact never existed.

        Returning to the instant case, the parties stipulated to the admission of the transcripts and
orders from Dukes as evidence to be considered by the trial court in deciding defendant’s motion
for a new trial. An evidentiary hearing on the motion for a new trial was held on July 19, 2018.
At a later date, the trial court delivered its opinion, opining that the events of the Dukes case was
not sufficient to undermine the detective’s credibility and that there was no other evidence to
support defendant’s claim that Janczarek’s false statement in the affidavit was made intentionally
or willfully. The trial court therefore denied defendant’s motion for a new trial.

                                          II. ANALYSIS

       We review a trial court’s decision on a motion for a new trial for an abuse of discretion.
See People v Johnson, 502 Mich. 541, 582; 918 NW2d 676 (2018). We review all of the trial
court’s factual findings, including credibility determinations, for clear error. See People v
Galloway, 259 Mich. App. 634, 638; 675 NW2d 883 (2003). A factual finding is clearly
erroneous if we are “left with a definite and firm conviction that a mistake has been made.” Id.

        “A search warrant may only be issued upon a showing of probable cause.” People v
Brown, 297 Mich. App. 670, 675; 825 NW2d 91 (2012). “Probable cause must be based on facts
presented to the issuing magistrate by oath or affirmation, such as by affidavit.” Id. “[I]f false
statements are made in an affidavit in support of a search warrant, evidence obtained pursuant to
the warrant must be suppressed if the false information was necessary to a finding of probable
cause.” People v Stumpf, 196 Mich. App. 218, 225; 492 NW2d 795 (1992), citing Franks v
Delaware, 438 U.S. 154, 155-156; 98 S. Ct. 2674; 57 L. Ed. 2d 667 (1978). To quash a warrant on
these grounds, “the defendant must show by a preponderance of the evidence that the affiant had
knowingly and intentionally, or with reckless disregard for the truth, inserted false material into
the affidavit and that the false material was necessary to a finding of probable cause.” Id.

        The statement in the affidavit that has been shown to be untrue is Janczarek’s averment
that “[d]uring a period of time covering over the past thirty days the informant has provided
information that has led to the issuance of one search warrant by a judge of the 50th district
court.” The prosecution concedes, and the trial court found, that this sworn statement was
untrue. In his testimony at the evidentiary hearing, Janczarek admitted that the informant had
not provided information leading to issuance of a search warrant within the last 30 days.
Moreover, Janczarek testified that the search warrant he was referring to as having been issued in
the past was in fact the very search warrant he was now seeking, which of course had not yet
been issued. To be clear, there was no search warrant previously issued on the basis of this
informant’s information despite Janczarek’s sworn statement that information from this
informant “has led to the issuance of a search warrant.” (Emphasis added). During his
testimony, Janczarek’s only explanation for this false swearing was his claim that “[i]t’s how I
was trained to do it.”


                                                -4-
        Contrary to the trial court, we conclude that this explanation does not render the false
statement an unintentional error. First, no evidence was submitted to corroborate that Janczarek
was actually trained in this manner. Regardless, we decline to excuse his false statement as
unintentional on the dubious grounds that police officers are being trained to make false
statements in warrant affidavits.4 Second, the suggestion that an officer with over 10 years’
experience—or indeed any reasonably educated adult—would not know the difference between a
warrant he is hoping to have issued and a warrant that has already been issued, or between the
past and future tense, is untenable. Third, our conclusion is strengthened by the fact that
Janczarek’s testimony in Dukes that he applied for and obtained a search warrant was found not
credible by that court. Indeed, his conduct in Dukes falls squarely within the ambit of MRE
404(b) as it is relevant to the nature of his intent in making the untrue statement in this case.
Janczarek’s willingness to place a GPS tracker on a vehicle without a warrant and then offer
what was found to be false testimony regarding his actions is relevant to his credibility in this
case and whether the false statement in his affidavit was inadvertent or intentional.

       The dissent emphasizes that a trial court’s credibility determination is entitled to
deference. See MCR 2.613(C); Galloway, 259 Mich. App. at 638. We agree. But deference does
not mean that we must automatically affirm the trial court. A trial court’s credibility
determination is “to be sustained unless clearly erroneous.” People v Farrow, 461 Mich. 202,
208; 600 NW2d 634 (1999). Further, “we give less deference to the factual findings of trial
judges than to the factual findings of juries and will not tacitly endorse obvious errors under the
guise of deference.” Mich Citizens for Water Conservation v Nestle Waters North American Inc,
269 Mich. App. 25, 41; 709 NW2d 174 (2005), aff’d in part, rev’d in part, and remanded on other
grounds 479 Mich. 280; 737 NW2d 447 (2007).

        Here, the statement at issue is objectively untrue. No reasonable person, knowing the
actual facts, could have believed that paragraph 7(E) was a true statement. It asserted that a prior
warrant had been issued based on material from this informant when in fact no such prior
warrant had been issued. Janczarek himself agreed that paragraph 7(E) was misleading. He
denied that he intended to mislead the magistrate, but intent can be inferred from a person’s
actions. People v Hawkins, 245 Mich. App. 439, 458; 628 NW2d 105 (2001). And here,
Janczarek has not offered any credible explanation from which to conclude that he did not
intentionally place false information in the affidavit. We also note that the trial court gave scant
attention to the Dukes proceeding even though what occurred in that case was the reason for our




4
 If in fact that is how Janczarek was trained to write a search warrant affidavit then an inquiry
beyond the scope of this Court’s ruling may be in order.


                                                -5-
remand.5 For those reasons, we are left with a definite and firm conviction that a mistake has
been made.
        Given our conclusion that Janczarek knowingly and intentionally made a false statement
in the search warrant affidavit, we remand so that the trial court can determine if the false
statement in the affidavit and his actions in the Duke case affect the reliability of the balance of
his affidavit and, if so, whether probable cause was properly found.6 On remand, the trial court
should conduct an evidentiary hearing so that Janczarek can be fully examined regarding his




5
    When giving its ruling, the trial court’s only reference to Dukes was as follows:
          Defendant’s speculation that Janczarek must be lying in this case because another
          judge questioned his credibility in another case is not sufficient to prove by a
          preponderance of the evidence that Janczarek knowing and intentionally or with
          reckless disregard of the truth included a false statement in his search warrant in
          this case.
However, the judge in Dukes did not merely question Janczarek’s credibility, it made a specific
finding that “[t]he testimony of Detective Janczarek [that a GPS tracking search warrant was
issued] is not credible.” It went on to reject his testimony that a warrant was issued, stating,
          He cannot locate a digital copy of the warrant on any of his devices. He cannot
          locate the original at the district court. He cannot locate a copy of the warrant in
          the file. He cannot locate a copy in the packet sent to the Oakland County
          Prosecuting Attorney’s Office. He cannot locate it with the copy of the affidavit
          found under his stairs. All of these lead to only one logical conclusion: The
          warrant never existed and thus was not signed. Further, to accept his current
          testimony as true would raise the question of why he never mentioned the [GPS]
          tracking warrant in the two years and countless court appearances of this case.
Moreover, our conclusion does not rest merely on what occurred in Dukes. To the contrary, the
primary basis for our conclusion is that paragraph 7(E) is false on its face and that Janczarek
never provided a credible explanation for so obvious a false statement.
6
  The validity of the warrant clearly rests on whether there was a sufficient basis in the affidavit
to conclude that the informant was reliable. The information in the affidavit other than that
provided by the informant, i.e., that an investigation was being conducted and that defendant had
previously been convicted of two drug offenses, is plainly inadequate to provide probable cause.


                                                  -6-
other statements in the affidavit concerning the informant’s reliability.7 The trial court should
fully articulate the basis for its conclusions so as to aid appellate review.8

        Reversed and remanded for further proceedings consistent with this opinion. 9 We retain
jurisdiction.

                                                             /s/ Cynthia Diane Stephens
                                                             /s/ Douglas B. Shapiro




7
  For instance, Janczarek averred that “[t]he informant has never furnished any false or
misleading information during the time that the affiant has known the informant.” However,
there is no reference—even in general terms—as to how long the officer knew the informant and
how many times had he received information from him. If this is the only case on which
Janczarek has worked with the informant, this statement carries little weight. The same can be
said for the statement that “[t]he informant has provided true and accurate details concerning
drug trafficking in Oakland County. This information has been confirmed through various
sources and investigative processes.” If the true and accurate details that Janczarek referred to
relate only to this case, it is unclear how that information could have been verified as accurate
before the search warrant affidavit was signed. Moreover, there is no indication that information
from the informant has ever resulted in a conviction or even an arrest. Thus, these statements
suggest the possibility of the same issue presented by the statement regarding the issuance of the
warrant, i.e., whether Janczarek’s statements regarding the informant’s reliability actually refer
to previously provided reliable information.
8
  If the trial court ultimately concludes that the search warrant was invalid, the prosecution may
not claim that the search was valid pursuant to the good-faith exception to the exclusionary rule.
The use of the good-faith exception in Michigan was adopted in People v Goldson, 470 Mich.
523, 531; 682 NW2d 293, 300 (2004), and the Court noted that the exception did not apply and
suppression was still required “if the issuing magistrate or judge is misled by information in the
affidavit that the affiant either knew was false or would have known was false except for his
reckless disregard of the truth.” In other words, the good-faith exception does not apply when
good faith is not shown.
9
  Defendant’s brief also raises an independent issue concerning the lawfulness of the search of
his vehicle. We decline to address that issue now and will address it after remand if the motion
for a new trial is denied.


                                                -7-
                              Court of Appeals, State of Michigan

                                                ORDER
                                                                              Christopher M. Murray
People of MI v Demario Darnell Williamson                                       Presiding Judge

Docket No.     331075                                                         Cynthia Diane Stephens

LC No.         2015-254641 FH                                                 Douglas B. Shapiro
                                                                                Judges


               Pursuant to the opinion issued concurrently with this order, this case is REMANDED for
further proceedings consistent with the opinion of this Court. We retain jurisdiction.

                Proceedings on remand in this matter shall commence within 56 days of the Clerk’s
certification of this order, and they shall be given priority on remand until they are concluded. The
proceedings on remand are limited to this issue.

              The parties shall promptly file with this Court a copy of all papers filed on remand.
Within seven days after entry, appellant shall file with this Court copies of all orders entered on remand.

               The transcript of all proceedings on remand shall be prepared and filed within 21 days
after completion of the proceedings.



                                                             /s/ Christopher M. Murray




Murray, P.J., would not remand this case for the reasons stated in the dissenting opinion.




                                September 5, 2019